DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 Januar7 2020 and 15 January 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., in “Short Paper: Smartphones: Not Smart Enough”, as supplied by applicant.


With regard to claims 2, 10, and 18, Fischer discloses the method of claim 1, as outlined above, and further discloses the first data security value ranges from a minimum value to a maximum value (sections 4.2, 4.3), wherein the minimum value indicates a high probability of the user requested data being obtained solely by the user (low risk) and the maximum value indicates a high probability of the user requested data being obtained by an unauthorized user (high risk).
With regard to claims 3, 11, and 19, Fischer discloses the method of claim 1, as outlined above, and further discloses the device including several sensors to collect information, such as geolocation sensor (GPS), an audio sensor (microphones), a video sensor (cameras), a G-sensor (accelerometers), a velocity sensor (accelerometers), a 
With regard to claims 5 and 13, Fischer in discloses the method of claim 1, as outlined above, and further discloses using the sensors to gather surrounding information (page 2, paragraph beginning “Sensors enable”), and detecting connected devices (4.1 “high risk”).
With regard to claims 8 and 16, Fischer in discloses the method of claim 1, as outlined above, and further discloses granting access based on the determination (section 41. “We assume”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Martino et al, USPN 2014/0189784.

With regard to claims 6 and 14, Fischer in view of Marino discloses the method of claim 4, as outlined above, and Fischer further discloses using the sensors to gather surrounding information (page 2, paragraph beginning “Sensors enable”), including using the GPS to detect location (section 4.4), as does Marino (0050). The motivation to combine remains the same as outlined above.

References Cited
Kaladgi et al., USPN 2017/0286715, discloses a method pf using device sensors to detect surrounding risk (claim 5), but was not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434